DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4-13, 15-18, and 20-23 are rejected under 35 U.S.C. 102(a)(2) as anticipated by U.S. Patent Application Publication No US 2018/0042619 to Frey et al. (hereinafter, “Frey”). 
As to Claims 1, 2, 4-11, 22, and 23, Frey discloses a system for controlling operation of a surgical tool during a surgical procedure, the system comprising a tool assembly comprising a rotating tool (drilling bit), and a sleeve (surrounding bit which is in various stages of retraction in Figs. 1-4) for holding the rotating tool, wherein the sleeve comprises at least one anchoring feature (distal teeth) configured to anchor the tool assembly to a target bone prior to actuation of the rotating tool; and a surgical e.g. the tool may be unlocked and extended by the robotic control component when the input parameters are achieved [0049]) configured to receive an input from a user (physical input of pressing) and facilitate actuation of the rotating tool by the robotic control component; wherein the trigger comprises a pushbutton integrated into the tool assembly [0049]; wherein the monitor is further e.g. preventing drilling through the bone) [0054]; wherein the rotating tool comprises a tool tip for cutting the target bone during drilling of the hole, shown for example in Fig. 1; wherein the tool tip comprises a drill bit, shown for example in Fig. 1; wherein the sleeve comprises an elongated bore through which the rotating tool can extend from and be retracted into, shown for example in Figs. 1-4; wherein the sleeve is configured to position the rotating tool away from the target bone prior to actuation of the rotating tool (before the drill bit is extended) [0070]. 

As to Claims 12, 13, 15, and 16, Frey discloses a device for controlling operation of a surgical tool during a surgical procedure, the device comprising a processing device operably connected to a computer readable medium configured to store one or more instructions ([0011, 0048, 0053, 0057, 0069], Claim 1) that, when executed, cause the processing device to perform the functions of the surgical system of Claims 1-11, as supra. At least a portion of the rotating tool is anchored to the target bone prior to actuation of the rotating tool, since the sleeve of the rotating tool is anchored to the target bone (toothed end shown in Fig. 3) with the drill bit retracted before actuation while determining whether the tool is in proper position, and subsequent actuation when the tool is determined properly positioned includes the extension of the drill bit from the sleeve of the rotating tool. 

As to Claims 17, 18, 20, and 21, Frey discloses a method for controlling operation of a surgical tool during a surgical procedure, the method comprising the steps performed by the surgical system of Claims 1-11, as supra. At least a portion of the rotating tool is anchored to the target bone prior to actuation of the rotating tool, since the sleeve of the rotating tool is anchored to the target bone (toothed end shown in Fig. 3) with the drill bit retracted before actuation while determining whether the tool is in proper position, and subsequent actuation when the tool is determined properly positioned includes the extension of the drill bit from the sleeve of the rotating tool. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frey in view of U.S. Patent No. US 8,961,536 to Nikou et al. (hereinafter, “Nikou”). 
Frey discloses the claimed invention except for wherein the surgical plan defines a knee replacement procedure. 
Frey contemplates that the tool assembly and related surgical system may be applicable to other bones where a drilling procedure is required [0054]. Nikou teaches a tool assembly and surgical system are applicable to a knee replacement procedure, wherein a surgical plan is utilized and includes parameters of the drill (col. 1 / ll. 26-48). 
Accordingly, at the time the invention was filed, it would have been obvious to a person having ordinary skill in the art to utilize the system disclosed in Frey, including the tool assembly comprising a drill and a surgical system that navigates, aligns, robotically controls, and monitors the action of the drill, in a knee replacement procedure, since as taught by Nikou, such a navigated drill would be applicable to the type of cutting and drilling action required in such a procedure. Then, the surgical plan as disclosed in Frey [0052], would include parameters of the drill such as position, depth, and trajectory, based on pre-surgical planning incorporating CT scans of the patient’s knee. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY L KAMIKAWA whose telephone number is (571)270-7276. The examiner can normally be reached M-F 10:00-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRACY L KAMIKAWA/Examiner, Art Unit 3775                            

/KEVIN T TRUONG/Supervisory Patent Examiner, Art Unit 3775